Petition for Writ of Habeas Corpus Granted and Order filed February 14, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00133-CV


                       IN RE JAKESIA SADE CELESTINE


                            ORIGINAL PROCEEDING
                           WRIT OF HABEAS CORPUS
                                 247th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2012-21521



                                     ORDER
      This Court has reviewed the petition for writ of habeas corpus of relator,
Jakesia Sade Celestine.

      The Court is of the opinion that relator’s petition requires further
consideration. See Tex. R. App. P. 52.8(b)(3). We therefore order the Clerk of this
Court to issue a writ of habeas corpus, returnable on March 26, 2014, pending final
determination of the relief requested in the petition. We further order that relator be
discharged upon execution and filing of a bond as set forth below. See id.
      The relator will be admitted to bail upon her giving a good and sufficient
bond, signed by relator as principal and her attorney, Charles C. Guidry, as surety,
conditioned as required by law, or by any other surety acceptable to the Sheriff of
Harris County, or cash in lieu of bond, in the sum of five hundred dollars
($500.00), pending the hearing on the return date of this writ, and until otherwise
ordered by this Court.

      A response to the petition is hereby requested to be filed on or before
February 24, 2014. The cause is set for submission without oral argument on
March 26, 2014.


                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                         2